I concur in affirmance but cannot give tacit approval to all of the statements made in the charge to the jury. As a whole, it probably left with the jury a correct impression as to what is necessary to establish wilful and wanton misconduct. However, the trial court, in pointing out the difference between ordinary negligence and gross negligence, instructed the jury: "Now therefore, if you find by a preponderance of the evidence in this case, that the defendant at the time and place in question here, was guilty of wilful and wanton misconduct in the operation of her car, as these terms have been above defined, that is, if she were driving her car at a high and unreasonable rate of speed without due regard to the known and apparent conditions surrounding her, that she was unable to bring her car to a stop within the assured clear distance ahead; that she was driving upon the wrong side of the road and that she *Page 517 
was doing any one or more of these things in a reckless manner and in utter disregard of the obvious and apparent dangers about her and of the probable consequences to the occupants of her car," then plaintiff would be entitled to a verdict if that was the proximate cause of the accident. High rate of speed, inability to bring the car to a stop within the assured clear distance ahead, driving upon the wrong side of the road, do not constitute gross negligence. I concur in the result.
NORTH, WIEST, BUTZEL, and SHARPE, JJ., concurred with BOYLES, J.